872 F.2d 1029
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James TAYLOR, Jr., Plaintiff-Appellant,v.Valerie FOWLER, Michigan Department of Corrections,Defendants-Appellees.
No. 89-1043.
United States Court of Appeals, Sixth Circuit.
March 31, 1989.

Before BOYCE F. MARTIN, Jr., KRUPANSKY and MILBURN, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellant's response to this court's January 19, 1989, order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction because of a late notice of appeal.  Appellant's response stated that the last notice he received from the district court was an order rendering the case moot but that he did not receive notice of the dismissal of the case.  He further stated that he did not respond to the order rendering the case moot because he was on parole and did not have assistance of jail house lawyers or access to a law library.


2
It appears from the record that the final order rendering the case moot, granting the motion to dismiss and dismissing the complaint under Fed.R.Civ.P. 12(b)(1) was entered March 14, 1988.  The notice of appeal filed on December 30, 1988 was eight months late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.